DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed on 06/07/2022 have been entered. Claims 1, 3-9, and 11-18 have been entered. The amendments overcome each of the claim objections and rejections under 35 USC 112(b) set forth in the previous office action mailed 03/07/2022.
REASONS FOR ALLOWANCE
Claims 1, 3-9, and 11-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1, 9, and 16, the prior art of record fails to teach or render obvious the head assembly further comprising a pair of clamp blades that are mounted to said elongate tube for slidable movement along a first axis that is perpendicular to a second, longitudinal axis of said elongate tube, and that are mounted to said elongate tube for pivotable movement about said first axis. Paolitto discloses clamp blades (47, 49) which are mounted for pivotable movement about a first axis that is perpendicular to a second, longitudinal axis of said elongate tube. Additionally, Slotman (US 5,599,279) discloses clamp blades (220, FIGs 7-9) which are mounted to said elongate tube for slidable movement along a first axis that is perpendicular to a second, longitudinal axis of said elongate tube (See movement in FIGs 8-9, col 5 line 12 — col 6 line 4). However, the prior art does not contemplate either combined or separately, a means for achieving both sliding and pivotable movement about the same axis as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 5712707855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/Examiner, Art Unit 3771